Citation Nr: 0018044	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-19 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD)

2.  Entitlement service connection for a skin rash.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for the residuals of a 
gunshot wound to the back.

4.  Entitlement to non-service connected pension, including 
entitlement to pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  Service personnel records show that he served in the 
Republic of Vietnam from October 1970 to August 1971.

This appeal arises from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for PTSD and a skin rash, that declined to reopen 
the previously denied claim for service connection for the 
residuals of a gunshot wound to the back, and that denied 
entitlement to nonservice connected pension, including under 
the provisions of 38 C.F.R. § 3.321(b)(2).

The issues of entitlement to service connection for PTSD and 
of entitlement to nonservice connected pension are the 
subjects of a REMAND immediately following this decision.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that he currently has a skin disorder.

2.  In February 1984, the RO denied the veteran's claim for 
residuals of a gunshot wound to the back of which notice was 
given by letter dated March 2, 1984.  The appellant did not 
appeal this decision.

3.  The evidence associated with the claims file subsequent 
to the February 1984 RO decision does not bear directly and 
substantially on the specific matter under consideration, is 
cumulative of evidence previously of record, and by itself 
and in connection with the evidence previously assembled is 
not so significant that it must be considered to decide 
fairly the merits of this claim.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
skin rash is not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303 (1999).

2.  The February 1984 rating decision by the RO, which denied 
the veteran's claim for service connection of the residuals 
of a gunshot wound to the back, is final.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

3.  Evidence received subsequent to the RO's February 1984 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for the 
residuals of a gunshot wound.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

In this case, a February 1984 rating decision denied service 
connection for the residuals of a gunshot wound to the back.  
This decision was predicated by the veteran's statement of 
the same month, in which he gave particulars about when and 
where he had been shot, and where he had received treatment 
for his wound.  The RO's reasoning was that this information 
did not provide a basis to change the original denial, which 
had been based on the finding that the veteran did not 
exhibit any residuals of a gunshot wound to his back, and 
that service medical records contained no evidence of such an 
injury.  The veteran was notified of February 1984 decision 
by a letter dated March 2, 1984.  He did not seek appeal of 
this decision.  The veteran continues to contend that he has 
residuals of a gunshot wound to the back that he received 
while on active service in the Republic of Vietnam.

As the February 1984 decision is final, the veteran's claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bear directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since the 
RO's February 1984 decision includes:  (1) a June 1998 VA 
examination report; (2) VA treatment records dated from 
September to October of 1997; (3) the veteran's statements; 
and (4) service personnel records.

The evidence submitted subsequent to the February 1984 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration because it does not 
include competent evidence that tends to establish that the 
veteran has residuals of a gunshot wound to the back that are 
linked to his active service.  It is also cumulative and 
redundant of evidence considered by the RO in its February 
1984 decision insofar as it contains first, no medical 
evidence establishing any diagnoses of gunshot wound 
residuals even though the medical evidence describes 
observations of scars; and second, assertions by the 
appellant that he was shot in the back while on active 
service in the Republic of Vietnam.  The additional evidence 
concerning the observations of scars, without diagnoses of 
gunshot wound residuals, in the Board's opinion, by itself 
and in connection with evidence previously assembled, it is 
not so significant that it must be considered to decide 
fairly the merits of the claim.

Some of the additional evidence, in particular, some of the 
veteran's statements and his service personnel records, is 
new but only in the sense that it was not part of the record 
at the time of the February 1984 RO decision.  It is, in 
fact, cumulative of other evidence available at that time.  
Further, this additional evidence, with the additional 
medical evidence showing observations of scars, is not 
material in that it does not tend to show that the veteran 
exhibits residuals of a gunshot wound in the back that he 
incurred while on active service.  As a whole, the medical 
and lay evidence submitted since the February 1984 RO 
decision reflects that the veteran continues to aver that he 
was shot in the back while on active service.  However, the 
medical evidence added to the record since February 1984 
simply does not establish that the veteran exhibits the 
residuals of gunshot wounds that may be linked to gunshot 
wounds incurred in service, or that he in fact sustained 
gunshot wounds in service.

The veteran has presented no evidence since the February 1984 
RO decision, beyond his own assertions, that he exhibits the 
residuals of a gunshot wound to the back that were sustained 
during active service.  As the veteran is a layperson without 
medical training and expertise, his statements alone cannot 
be relied upon to defeat the bases of the RO's February 1984 
denial.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for the 
residuals of a gunshot wound.  The RO's February 1984 
decision remains final and is not reopened.  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran and his representative of the elements 
necessary to reopen his previously denied claim, and to 
explain why his current attempt to reopen his claim fails.  
Graves v. Brown, 9 Vet. App. 172, 173 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Service Connection

The issue before the Board is whether the veteran is entitled 
to service connection for a skin rash.  A veteran who submits 
a claim for benefits to the VA shall have the burden of 
offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); see also Morton v. West, 12 Vet. App. 477 
(1999), req. for en banc consideration denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts he has a skin rash that is the result of 
his active service.  Service medical records reveal 
complaints of and treatment for urticaria in service.  
However, the veteran has not presented medical evidence that 
he is currently diagnosed with a skin rash.  A report of VA 
examination, dated in June 1998, and copies of VA treatment 
records, dated from September to October of 1997 are present 
in the claims file.  Yet, they reveal no complaints of or 
treatment for a skin rash.  An entry in the treatment records 
does evidence that veteran recently presented with a history 
of erosions on his penis.  Examination found two small, 
linear excoriations, which the examiner assessed as possible 
trauma-induced erosions.  Yet, no skin disorder or rash was 
diagnosed.

Without evidence of a current skin rash, this claim is not 
well grounded.

Beyond the veteran's general assertions, there is no medical 
evidence of record establishing that he has a skin rash that 
is causally linked to his period of active service.  The 
Board notes that the veteran's assertions are insufficient to 
well ground his claim because it is not claimed or shown that 
he has medical training or expertise to determine the nature 
and extent of any such disability and its medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the 
veteran has not submitted competent medical evidence that he 
has a skin rash that is etiologically related to his active 
service, his claim must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 1991); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The veteran has not reported that any 
other pertinent evidence might be available.


ORDER

New and material evidence not having been received, the claim 
to reopen the previously denied claim for service connection 
for the residuals of a gunshot wound is denied.  The claim 
for service connection for the residuals of a gunshot wound 
is denied.

A well grounded claim not having been submitted, the claim 
for service connection for a skin rash is denied.

REMAND

The veteran further seeks service connection for PTSD, and 
entitlement to nonservice connected pension, including that 
afforded under 38 C.F.R. § 3.321(b).

The veteran submitted additional evidence to the Board, which 
the Board received in August 1999.  This evidence is 
comprised of a private medical statement proffered by Joe R. 
Cox, M.S.W., the veteran's treating counselor, and dated in 
August 1999.  This evidence is pertinent, as it establishes 
the veteran is diagnosed with PTSD.  In addition, the 
counselor's opinion provides a causal link between the 
veteran's PTSD and his experiences in the Republic of Vietnam 
during his active service.  See 38 C.F.R. § 3.304(f) (1999).  
The veteran has not waived his right to have the RO first 
consider this evidence.

"Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board ... must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral."  38 C.F.R. 
§ 20.1304(c) (1999).  See Thurber v. Brown, 5 Vet. App. 119, 
126 (1993).

The issue of entitlement to nonservice connected pension 
cannot be decided prior to resolution of the veteran's claim 
for service connection for PTSD.  See Parker v. Brown,  7 
Vet. App. 116 (1994) (finding that a claim is intertwined 
only if the RO would have to reexamine the merits of any 
denied claim which is pending on appeal before the Board); 
Babchak v. Principi, 3 Vet. App. 466 (finding the appellant's 
total rating claim inextricably intertwined with the 
subsequent claim for an increased rating); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

The appeal is REMANDED for the following action:

The RO should consider the evidence 
submitted directly to the Board.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 



